Citation Nr: 1625310	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine ("back disability").  

2.  Entitlement to a disability rating in excess of 20 percent for right sciatic nerve condition ("right leg disability").

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity ("left leg disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1997 to February 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected back disability manifested forward flexion to 80 degrees, with objective evidence of pain beginning at 60 degrees; combined range of motion to no less than 180 degrees, accounting for pain on motion and after repetition; no ankylosis; and no incapacitating episodes; the Veteran reported flare-ups with excruciating back pain, rendering him incapable of performing any activity, occurring up to twice per year, and lasting for three to four weeks.

2.  Throughout the rating period on appeal, the right and left leg disabilities manifested no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability rating for a back disability have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2015); VAOPGCPREC 9-98.

2.  The criteria for a disability rating in excess of 20 percent for the right sciatic nerve condition were not met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2015).  

3.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity were not met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In this case, the appeal of the rating for the left leg disability stems from the Veteran's disagreement with the initial disability rating assigned after the grant of service connection.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

With regard to the appeal as to the ratings for the right leg and back disabilities, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating for Back Disability

The Veteran is in receipt of a 10 percent disability rating for a back disability for the entire rating period on appeal under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He contends that he is entitled to a higher rating due to flare-ups that cause excruciating pain, render him unable to perform any activity for three to four weeks at a time, and interfere with his ability to work.  According to his June 2013 notice of disagreement, these flare-ups occur approximately twice a year.    

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Reviewing the evidence most relevant to the rating period on appeal, VA treatment records show treatment for chronic back pain.  In June 2011, the Veteran reported back pain for one week, stating that he drove a truck for 15 to 30 minutes at a time and worked eight hours per day.  The nurse practitioner ordered an MRI of the lumbar spine and prescribed pain medication and muscle relaxants (see Virtual VA, CAPRI entry 2/6/12, Primary Care Note dated 6/21/11, p. 18). 

In September 2011, the Veteran saw a neurosurgeon and stated that he had been unable to hold a job long-term because of his back and left leg pain.  Currently, he was working as a truck driver on short hauls and was not required to load or unload heavy items.  He stated that he had missed a week or two of work due to back and leg pain during the past six months.  He reported that when he had pain, it was severe and that he could not work, and the remainder of the time, he experienced an aching back pain.  On physical examination, he walked with a normal gait, and his back was flat and abnormally straight.  His MRI from June 2011 showed an extruded fragment to the left at L5-S1.  The doctor diagnosed a herniated disc at L5-S1 on the left and recommended an L5-S1 laminectomy (see Virtual VA, CAPRI entry 2/6/12, Neurosurgery Attending Note dated 9/28/11,  p. 14).

The Veteran was afforded a VA examination in January 2012.  He reported chronic lumbar pain that increased with bending and lifting.  He reported flare-ups three times per year that incapacitated him for two to three days, with only one episode in the last year.  Flexion was to 80 degrees with pain at 60 degrees; extension was to 25 degrees with pain at 20 degrees; bilateral lateral flexion to 25 degrees with pain at 20 degrees; and bilateral lateral rotation was to 30 degrees with pain at 30 degrees.  After three repetitions, range of motion in all directions remained the same.  The examiner noted that functional loss after repetitive use included less movement than normal and pain on movement.  There was no guarding.  Muscle strength was 5 out of 5.  The VA examiner noted less than one week of incapacitating episodes in last year due to IVDS.  The Veteran did not use any assistive devices.  The VA examiner opined that he would be unable to engage in heavy manual labor, but would be able to perform sedentary and light labor.

That same month, in January 2012, the Veteran reported back pain flare-ups occurring up to two to three times per year during which he had to rest.  Most days (not during flare-ups), he stated his back pain was not bad (see Virtual VA, CAPRI entry 2/6/12, Primary Care Note dated 1/11/12,  p. 2).

The Veteran was afforded another VA examination in January 2015.  He stated that he sometimes experienced spasms in his low back.  He did not report any flare-ups or any functional loss, regardless of repetitive use.  Range of motion was noted to be normal, with flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  No pain was noted on examination, and there was no tenderness or pain to palpation.  The Veteran was able to perform three repetitions of range of motion testing, after which there was no additional loss of function or range of motion.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time or during flare-ups.  There was no guarding.  Muscle strength was 5 out of 5.  The VA examiner stated the back disability did not affect the Veteran's ability to work.  

Based upon these findings and the lay evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the assignment of an increased rating of 20 percent for the back disability is warranted for the entire rating period on appeal.  

As noted above, in order to be eligible for a disability rating in excess of 10 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range-of-motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes of intervertebral disc syndrome of at least 2 weeks in duration.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Here, at the January 2012 VA examination, flexion was measured to 80 degrees, but objective evidence of pain was noted at 60 degrees.  As noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  

The Board acknowledges that there is significant evidence against this claim.  For instance, as noted above, in June 2013, the Veteran reported that his back pain flare-ups only occurred twice a year.  Moreover, the 2015 VA examiner noted that he did not report any flare-ups at all, nor did he report any functional loss due to his back disability after repeated use or during flare-ups.  In addition, his combined range of motion at the 2012 VA examination falls within the criteria for the currently assigned 10 percent disability rating (180 degrees), and range of motion was normal at the 2015 VA examination with no pain, weighing against a grant of an increased rating.
  
However, throughout the course of this appeal, the Veteran has consistently stated that he experiences severe flare-ups with excruciating pain that last for three to four weeks, during which he is incapacitated from working or performing any activity, and his VA treatment records corroborate that he was being followed for persistent back pain and that he has had to take time off of work due to flare-ups.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent disability rating is warranted for the entire rating period on appeal.  

The Board has considered whether an even higher disability rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS.  In this case, although the 2015 VA examiner noted that the Veteran did not have IVDS, the medical records demonstrate that he has been diagnosed with a herniated disc.  In order to meet the criteria for a 40 percent disability rating under DC 5243, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, although the Veteran has reported missing work due to his back pain, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243 for any part of the rating period on appeal.    

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, DC 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  DC 5242 is potentially applicable as it addresses degenerative arthritis of the spine.  However, disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Disabilities evaluated under DCs 5235, 5236, 5237, 5238, 5239, 5240, and 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

In denying an even higher disability rating in excess of 20 percent, the Board has considered the Veteran's statements that his back disability is worse, as well as his report of flare-ups of pain and back spasms.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, limitation of motion, and back spasms.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episode of at least 4 weeks, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 40 percent, rating under the General Rating Formula for Diseases and Injuries of the Spine for the any part of the rating period on appeal.  

Despite the Veteran's contention of a debilitating back disability, the 20 percent disability rating for the back disability assigned herein indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 20 percent reduction in his ability to function due to his back disability.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.  Indeed, as discussed above, there is significant evidence against the assignment of a 20 percent disability rating, but the Board has afforded reasonable doubt in favor of the Veteran.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability associated with the service-connected back disability.  However, the Veteran has already been awarded service connection for bilateral lower extremity radiculopathy (the ratings of which are discussed below), and there is no other indication of any additional disabilities associated with the back disability.   

For these reasons, the Board finds that a 20 percent disability rating, but no higher, is warranted for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Increased Ratings for Leg Disabilities

Service connection for a left leg disability involving the sciatic nerve was granted in the May 2012 rating decision on appeal, and an initial 20 percent disability rating was assigned under the provisions of DC 8520, effective from June 21, 2011, the date on which the claim for service connection was received.  

The Veteran also filed a claim for an increased rating for his right leg disability in June 2011, and he is in receipt of a 20 percent disability rating for the right leg disability throughout the rating period on appeal, also under the provisions of DC 8520.    

Under DC 8520, 10, 20, and 40 percent disability ratings are assigned when incomplete paralysis of the sciatic nerve is mild, moderate, and moderately severe, respectively.  A 60 percent disability rating is assigned for severe incomplete paralysis of the sciatic nerve and marked muscle atrophy.  An 80 percent evaluation is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence most relevant to the rating period on appeal, in June 2011, the Veteran reported back and left hip pain with pain radiating down his legs.  In addition, he reported a tingling feeling in his legs.  Straight leg raises were active to about 5 degrees and passive to about 90 degrees.  The Veteran reported tingling on active leg raises (see Virtual VA, CAPRI entry 2/6/12, Primary Care Note dated 6/21/11, p. 18).

In September 2011, the Veteran reported that he had been unable to hold a job long-term due to back and left leg pain.  He walked with a normal gait, he had normal reflexes except for the left ankle reflex, and sensation was normal.  Straight leg raising was negative on the right, but he had radicular pain on the left at about 50 degrees.  As noted above, an MRI from June 2011 showed a herniated disc (see Virtual VA, CAPRI entry 2/6/12, Neurosurgery Attending Note dated 9/28/11,  p. 14).  

Also as noted above, he was afforded a VA examination in January 2012.  He reported intermittent episodes of right and left radiculopathy, occurring approximately three times per year on either the left or right side.  He stated that the pain and paresthesias radiate from the posterior thigh to the posterior mid-calf bilaterally.  He stated that these episodes lasted three days and were incapacitating.  Sensory examination was normal.  Straight leg raising test was negative.  However, the examiner noted that symptoms of radiculopathy included moderate intermittent pain and moderate paresthesias of the lower extremities.  He concluded that the severity of the radiculopathy was moderate.  The VA examiner also stated that intermittent bilateral radiculopathy was expected to continue unless surgical intervention was elected by the Veteran, as both the left and right radiculopathies are caused by and related to the herniated disc at the L5 level.

The same month, in January 2012, the Veteran reported that, during his back pain flare-ups, which occurred up to two to three times per year, he also experienced pain radiating to both legs and numbness in his legs.  He also stated that on most days, when he was not experiencing a flare-up, there was no numbness in his legs (see Virtual VA, CAPRI entry 2/6/12, Primary Care Note dated 1/11/12,  p. 2).   

At the January 2015 VA examination, the Veteran reported experiencing a pins and needles sensation at the lateral parts of his thighs.  He did not report any flare-ups or functional loss.  Sensory examination was normal, and straight leg raising test was negative.  The VA examiner noted that there was no objective evidence of radiculopathy in either leg.  

After reviewing the evidence of record, lay and medical, the Board finds that the weight of the evidence is against the assignment of disability ratings in excess of 20 percent for the right and left leg radiculopathies for the entire rating period on appeal.  Namely, the weight of the evidence is against a finding that the right and left leg radiculopathies manifested more than moderate incomplete paralysis at any time.  

Throughout the rating period on appeal, the Veteran has reported flare-ups occurring only several times per year, providing highly probative evidence against the claim for an increased rating.  Moreover, the 2012 VA examiner assessed moderate bilateral radiculopathy, while the 2015 VA examiner found no objective evidence of radiculopathy, further supporting the Veteran's contentions that his symptoms are only intermittent.     

To the extent that the Veteran argues that his symptoms are severe in nature during flare-ups, the 20 percent disability ratings currently assigned adequately compensate him for the symptoms he experiences during flare-ups, in that he experiences little to no symptoms most of the time.  For instance, as noted above, in January 2012, he stated that on "most days," he did not experience any leg numbness.    

The Board has considered whether any other diagnostic codes would allow for higher disability ratings.  However, all of the other diagnostic codes relevant to the Veteran's bilateral lower extremity radiculopathy (DCs 8521 through 8530) use the same criteria of mild, moderate, and severe incomplete paralysis, and, therefore, none of them would allow for higher ratings.  

Moreover, in reaching the determinations above, the Board has considered the Veteran's statements that his bilateral radiculopathy is worse.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's bilateral radiculopathy has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical tests, including examiners' findings and opinions regarding neurological deficits, muscle strength, reflexes, gait analysis, etc., have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining the severity of disability than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and tingling sensations.  

Thus, the overall evidence does not show that paralysis or other factors have resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates the next higher disability ratings under the rating criteria for the bilateral lower extremity radiculopathy for the any part of the rating period on appeal.  

Despite the Veteran's contention of debilitating bilateral leg radiculopathy, the current disability ratings indicate a significant impact on his functional ability.  The current 20 percent disability evaluations assigned by VA recognize his leg numbness and weakness, indicating very generally a 40 percent reduction in his ability to function due to his bilateral leg disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.

In sum, neither the right nor the left leg radiculopathies can be characterized as manifesting more than moderate incomplete paralysis for any part of the rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's back and leg disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his back and leg disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with maintaining jobs for a long time due to his service-connected disabilities, during a March 2012 telephone conversation with a VA representative, the Veteran confirmed that he is currently employed.  He has not contended that his service-connected disabilities render him unemployable, nor does the evidence of record suggest this.    

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the left leg disability, no additional notice is required with regard to that claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the back and right leg disability claims, the duty to notify was satisfied by way of a December 2011 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating the back and leg disabilities.  VA provided the Veteran with examinations in January 2012 and January 2015.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).









[CONTINUED ON NEXT PAGE]

ORDER

A 20 percent disability rating for the service-connected degenerative disc disease of the lumbosacral spine, but no higher, is granted for the entire rating period on appeal.

A disability rating in excess of 20 percent for right sciatic nerve condition is denied for the entire rating period on appeal.

An initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied for the entire rating period on appeal.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


